Case: 1:20-cv-06006 Document #: 1-22 Filed: 10/08/20 Page 1 of 2 PagelD #:119

STATE OF ILLINOIS )
)ss
COUNTY OF LAKE )

IN THE CIRCUIT COURT OF THE NINETEENTH
JUDICIAL CIRCUIT, LAKE COUNTY, ILLINOIS

IN RE: THE MARRIAGE OF: )
SARINA ERVIN,
Petitioner,
vs. No. 04 D 1943
RAYMOND N. ERVIN,
Respondent,
and

GWENDOLYN M. BARLOW
Third Party Respondent.

CONFORMED ORDER
THIS MATTER coming on to be heard upon Citation Respondent's Motion to
Reconsider the denial of her Motion for Substitution of Judge as of Right, counsel for
Sarina Ervin appearing on her behalf along with Gwendolyn Barlow appearing in Court
and through her counsel Raymond Boldt, the Court considering arguments of counsel
and being fully advised;
IT IS HEREBY ORDERERED:
1. For reasons stated in open Court, Gwendolyn Barlow's Motion to Reconsider is

denied, and as part of record by the Court Reporter;

2. Sarina Ervin is granted 28 days to Respond to the Motion to Quash Citation. Ms.

Barlow is granted 14 days in which to file any Reply;

3. This matter is set for hearing on Ms. Barlow's Motion to Quash on August 16, 2018
at 1:30 p.m. along with hearing on the Rule and a new contemporaneous issued

Rule;

Page 1 of 2
Case: 1:20-cv-06006 Document #: 1-22 Filed: 10/08/20 Page 2 of 2 PagelD #:120

4. The Motion to Quash Service of Rule by Gwen Barlow is rendered moot, as Ms.

Barlow was served with an alias Rule in open Court;

5. The Court denied Gwendolyn Barlow's request for SCR 304 language is denied.

/s/Daniel Jasica

JUDGE
Prepared by:
Jonathan D. Steele Raymond A. Boldt
161 N. Clark Street #3000 209 E. Park Street
Chicago, IL 60601 Mundelein, IL 60060
Phone: 312-621-9700 Phone: 847-566-3410
Fax: 312-621-0909 Fax: 847-566-3413
ARDC: 6308171 ARDC: 03124053

Page 2 of 2
